DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-10, 12-13, 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over deCharms (US 2014/0368601) in view of Flores et al. (US 2010/0231714) in further view of Cha et al (US 2018/0322872)
 	Claim 1, 8, 15: deCharms discloses a method, comprising:
 	detecting, by circuitry, an emergency input initiated by a user in a vehicle, wherein the emergency input is initiated by using one of an in-vehicle emergency button in the vehicle, a service application running on a user device of the user, or a set of keywords uttered by the user;( see for example [0061], discloses detect input that indicates an intention of the user 110 to initiate a security session, as indicated by step C (120). Such input can take any of a variety of forms. For example, a user can select a graphical user interface feature (e.g., icon, virtual button) or physical button on the mobile computing device 102, or on another device connected to the mobile computing device 102 by wired or wireless connection (e.g., wearing watch or piece of jewelry with an embedded button to activate the app), provide audible input (e.g., utter a particular phrase), and/or provide motion based input (e.g., shaking the device) that is associated with initiating a security session)
 	activating, by the circuitry, a camera device of the vehicle for capturing and recording real-time audiovisual information of in-vehicle activities in response to the emergency input;(see for example [0063], discloses the mobile computing device 102 can concurrently transmit audio, video and other data to the data storage system 106, as indicated by step E (124), and can participate in a video communication session with one or more of the computing devices 108a-d, as indicated by step F (126), potentially simultaneously. The data storage system 106 can receive a stream of real-time audio, video and other data (e.g., location information, sensor data,\; [0052] mobile computing device can be a computing device embedded within a vehicle)
 	communicating, by the circuitry, a streaming signal, for streaming the real-time audiovisual information, to one or more preferred contacts of the user based on one or more identifiers associated with each preferred contact;(see for example [0079], contacts and [0089], streaming) but does not explicitly disclose 	processing, by the circuitry, the recorded audiovisual information to detect one or more emergency events associated with at least one of the user or the vehicle; 
 	generating, by the circuitry, an alert signal based on the detected one or more emergency events; and
 	communicating, by the circuitry, the alert signal along with the real-time audiovisual information to one or more entities including one or more passer-by individuals, near-by vehicles, and emergency response teams.
 	However Flores discloses processing, by the circuitry, the recorded audiovisual information to detect one or more emergency events associated with at least one of the user or the vehicle; (see for example [0008], discloses integrated emergency response system can automate identifying potential emergency incidents using pattern recognition (e.g., video))
 	generating, by the circuitry, an alert signal based on the detected one or more emergency events; (see for example [0008, 0009], discloses an sending an alert, based upon the analyzed video)and
 	communicating, by the circuitry, the alert signal along with the real-time audiovisual information to one or more entities including one or more passer-by individuals, near-by vehicles, and emergency response teams.(see for example [0022, 0023], discloses real time communications)
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have modified the method, system and device of deCharms to have included processing, by the circuitry, the recorded audiovisual information to detect one or more emergency events associated with at least one of the user or the vehicle; generating, by the circuitry, an alert signal based on the detected one or more emergency events; and communicating, by the circuitry, the alert signal along with the real-time audiovisual information to one or more entities including one or more passer-by individuals, near-by vehicles, and emergency response teams, in order to increase efficiency in responding to an emergency. 	 deCharms and Flores do not explicitly disclose wherein the one or more emergency events are detected from the audio utterance based on a weightage on (i) pronunciation of the audio utterance or (ii) a pitch of the audio utterance;  	However Cha discloses wherein the one or more emergency events are detected from the audio utterance based on a weightage on (i) pronunciation of the audio utterance or (ii) a pitch of the audio utterance in order to determine urgency based on tone of the user. [0069 and 0073] 	Both deCharms and Cha teach monitor media communication.  It would have been obvious to one of ordinary skill in the art before the effective filing date  of the invention to use audio detection system in Cha as the system utilized in deCharms in order efficiently determine the context of a user’s speech. 
 	Claim 2, 8, 16: deCharms, Flores and Cha discloses the method, system, device of claims 1, 8, and 15 further comprising receiving, by the circuitry, location information by means of one or more location sensors installed in the vehicle or the user device. [0063 and 0064] deCharms

 	Claim 3, 10, 17: deCharms, Flores and Cha discloses the method, system, device of claims 2, 9, 16 further comprising identifying, by the circuitry, the one or more entities from a set of entities based on at least the location information, wherein the location information is further communicated to the one or more entities along with the alert signal and the real-time audiovisual information. [0064 and 0065] deCharms

 	Claim 4, 18: deCharms, Flores and Cha discloses the method and device of claims 1 and 15 further comprising determining, by the circuitry, the one or more preferred contacts of the user based on preferences for one or more contacts defined by the user by using the service application, wherein the one or more identifiers associated with each of the one or more preferred contacts include at least a user's name, a user's email, and a user's contact number. [0079, 0167, 0174], deCharms 

 	Claim 5, 12,19: deCharms, Flores and Cha discloses the method, system, device of claim 1, 8, and 15further comprising determining, by the circuitry, the one or more preferred contacts of the user based on a call log, a message log, and a social media profile associated with the user. [0004, 0149, 0248], deCharms

 	Claim 6, 13 deCharms, Flores and Cha discloses the method, system, device of claim 1,8, and 15, However Flores further discloses comprising assigning, by the circuitry, a priority to the alert signal based on a degree of severity associated with each of the one or more emergency events. [0028, 0029] Flores 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have modified the method, system and device of deCharms to have included comprising assigning, by the circuitry, a priority to the alert signal based on a degree of severity associated with each of the one or more emergency events, in order to properly respond with the appropriate personnel.

Claims 7, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over deCharms (US 2014/0368601) in view of Flores et al. (US 2010/0231714) in further view of Cha et al (US 2018/0322872) and in further view of Marshall (WO 03/073236)

 	Claim 7, 14 , 20: deCharms, Flores and Cha disclose the method, system, and device of claim 6, 13, 15 wherein the user, the vehicle, and the one or more entities are registered with a ride-hailing service provider platform, wherein the ride-hailing service provider platform offers one or more rewards, including at least a flat discount for a ride, a distance-based discount for a ride, a time-based discount for a ride, a reward point, or a free ride offer, to the one or more entities who offer one or more rescue operations corresponding to the one or more emergency events, [0268, 0269]  but does not explicitly disclose wherein the one or more rewards are customized based on the assigned priority.  	However Marshall discloses wherein the one or more rewards are customized based on the assigned priority.  [0333]
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have modified the method, system and device of deCharms and Flores to have wherein the one or more rewards are customized based on the assigned priority, in order to properly incentivize responders.
Claim 21is/are rejected under 35 U.S.C. 103 as being unpatentable over deCharms (US 2014/0368601) in view of Flores et al. (US 2010/0231714) in further view of Cha et al (US 2018/0322872) and in further view of Song et al. (US 2010/0048178)
 	Claim 21: deCharms, Flores and Cha disclose the method of claim 5, but does not explicitly disclose  further comprising determining, by the circuitry, the frequency of communication between the user and each of the one or more individuals based on a call log and a message log on the user device. 	However Song discloses further comprising determining, by the circuitry, the frequency of communication between the user and each of the one or more individuals based on a call log and a message log on the user device.[0029] 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have modified the method, system and device of deCharms, Flores and Cha to have by the circuitry, the frequency of communication between the user and each of the one or more individuals based on a call log and a message log on the user device,  in order to monitor user device usage. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot as the arguments are directed to the previously cited prior art not disclosing the newly proposed claim amendments.  However, the newly proposed claim amendments have been rejected using the newly added prior art of Cha in the updated rejection above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARNELL A POUNCIL whose telephone number is (571)270-3509. The examiner can normally be reached Monday - Friday 10:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.A.P/Examiner, Art Unit 3622                                                                                                                                                                                                        
/John Van Bramer/Primary Examiner, Art Unit 3622